Third District Court of Appeal
                               State of Florida

                        Opinion filed March 30, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                            No. 3D21-1266
           Lower Tribunal Nos. F05-3691, F05-3688, F06-9117
                          ________________


                        Mark Anthony Brooks,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Jose L.
Fernandez, Judge.

      Carlos J. Martinez, Public Defender, and Susan S. Lerner, Assistant
Public Defender, for appellant.

      Ashley Moody, Attorney General, and Brian H. Zack, Assistant
Attorney General and Michael W. Mervine, Bureau Chief, for appellee.


Before FERNANDEZ, C.J., and SCALES and HENDON, JJ.

     PER CURIAM.
Affirmed.




            2